PER CURIAM.
This is an appeal from a judgment awarding damages to the lessors, Tolly and Elsie Vinik, because of the alleged breach and termination of a lease by the lessee, T. V. Nurseries, Inc. The lease contained a valid liquidated damages clause providing for the forfeiture of a security deposit upon the wrongful termination of the lease by the lessee. Kanter v. Safran, 68 So.2d 553 (Fla.1953). The lessors claimed and apparently the trial court concluded that lessee, and not lessors, had terminated the lease by repudiation of the terms of the lease and abandonment of the premises. We find no error in such conclusion. However, in addition to allowing the lessor to retain the security deposit, the trial court awarded the lessors additional damages for breach of the lease. Under the terms of the lease we believe the lessor was limited to retaining the security deposit as liquidated damages upon the lessee’s default and termination.
Accordingly, the judgment of the trial court is reversed with directions that judgment be entered in accordance with the terms of this opinion.
ANSTEAD, DAUKSCH and LETTS, JJ., concur.